DETAILED ACTION
1.	 The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . This office action is based on Request for Continued Examination (RCE) Under 37 CFR 1.114 on 11/22/2021 and an interview conducted on 12/20/2021 with the Applicants' representative Attorney Kevin Liu (Please refer to PTO-413B).

2.	An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

3.	Authorization for this Examiner Amendment was given in an email (under the condition provided by 37 CFR 1.33 and 37 CFR 1.34 or Authorization provided through Form PTO/SB/439) and over telephonic discussion by Attorney Kevin B. Liu (Reg. No. 77,002) on December 20th, 2021. 

4.	Claims 1, 3-4 and 11-13 are allowed.

Examiner Amendment
The following claim(s) will only replace the corresponding numbered pending claim(s) in the Application. 
IN THE CLAIMS:
1.	(Currently Amended) A method for generating a user interface (UI) on a host device, the UI being configured for access to a field device in an industrial control system of an industrial plant, wherein the field device is installed in the industrial plant for a first application, the method comprising:
transmitting, by a field device driver installed on the host device, a request for UI configuration to the field device, wherein the field device comprises a memory unit storing a plurality of sets of UI parameters, each set of UI parameters of the plurality of sets of UI parameters being associated with a configuration of the UI and corresponding to a different , wherein the field device is accessible by a plurality of users from the host device;
transmitting, by the host device, user information indicative of a user accessing the field device from the host device;
receiving, by the field device driver installed on the host device and in response to the request, a first set of UI parameters from the field device, wherein the field device selects the first set of UI parameters from the plurality of sets of UI parameters in the memory unit of the field device based on application information indicative of the first application for which the field device is deployed in the industrial plant and the user information;
configuring, by the host device, the UI based on the received first set of UI parameters; and
generating, by the host device, the configured UI, wherein the configured UI corresponds to the first application associated with the field device, wherein the application information of the first application is provided to the field device upon commissioning of the field device in the industrial plant.

2.	(Cancelled).

3.	(Previously Presented) The method as claimed in claim 1, wherein a plurality of views, menu trees, and data fields are displayable on the UI, and wherein the first set of UI parameters specifies at least one of the plurality of views, menu trees, and data fields to be displayed on the UI.

4.	(Previously Presented) The method as claimed in claim 1, further comprising the field device driver communicating with the field device in one of a FOUNDATION Fieldbus, PROFIBUS®, Modbus, ISA 100, PROFINET and Highway Addressable Remote Transducer (HART®) protocol.

5-10.	(Cancelled).


transmit a request for UI configuration to a field device installed in the industrial plant, wherein the field device comprises a memory unit storing a plurality of sets of UI parameters, each set of UI parameters of the plurality of sets of UI parameters being associated with a configuration of the UI and corresponding to an application for which the field device may be deployed, wherein the field device is accessible by a plurality of users from the host device;
transmit user information indicative of a user accessing the field device from the host device;
receive in response to the request a first set of UI parameters from the field device, wherein the field device selects the first set of UI parameters from the plurality of sets of UI parameters in the memory unit of the field device based on application information indicative of a first application for which the field device is deployed in the industrial plant and the user information;
configure the UI based on the received first set of UI parameters; and
generate the configured UI, wherein the configured UI corresponds to the first application associated with the field device, wherein the application information of the first application is provided to the field device upon commissioning of the field device in the industrial plant.

12.	(Previously Presented) The host device as claimed in claim 11, wherein a plurality of views, menu trees, and data fields are displayable on the UI, and wherein the first set of UI parameters specifies at least one of the plurality of views, menu trees, and data fields to be displayed on the UI.

13.	(Previously Presented) The host device as claimed in claim 11, wherein the host device is configured to communicate with the field device in one of a FOUNDATION Fieldbus, PROFIBUS®, Modbus, ISA 100, PROFINET and Highway Addressable Remote Transducer (HART®) protocol.

14.	(Cancelled). 
—o—o—o—

              ALLOWABLE SUBJECT MATTER
5.	The following is an examiner’s statement of reasons for allowance:
  	Based on the prior arts of record, and further search Examiner concluded that the claimed invention in a manner have been recited in each of the independent claims and dependent claims such as in claim 1, “transmitting, by a field device driver installed on the host device, a request for UI configuration to the field device, wherein the field device comprises a memory unit storing a plurality of sets of UI parameters, each set of UI parameters of the plurality of sets of UI parameters being associated with a configuration of the UI and corresponding to a different application for which the field device may be deployed, wherein the field device is accessible by a plurality of users from the host device; transmitting, by the host device, user information indicative of a user accessing the field device from the host device” which are not expressly taught or fairly suggested in the cited prior arts while the claimed inventions have been created in the context of techniques for generating user interfaces (UIs) for field devices on a host device are described, wherein a field device driver installed on the host device transmits a request for UI configuration to a field device. The field device includes a plurality of sets of UI parameters associated with configuration of the UI, and the field device is configured to select a set of UI parameters from the plurality of sets of UI parameters based on application information provided to the field device, which the field device driver receives the set of UI parameters from the field device in response to the request. Based on the set of UI parameters, the host device configurations and generates the UI renders the pending independent claims allowable. Claims 3-4 and 12-13 are dependent upon claims 1 and 11 according to their respective statutory classes. Since the independent claims 1 and 11 are allowable, claims 3-4 and 12-13 are also allowable at least by virtue of the dependency relationship. 
	
6.	Any comments considered necessary by applicants must be submitted no later than the payment of issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reason For Allowance”.





CONCLUSION
7.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZIAUL A. CHOWDHURY whose telephone number is (571)270-7750.  The examiner can normally be reached on 9:30PM 6:30PM Monday -Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hyung S. Sough can be reached on 571-272-6799.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

   /ZIAUL A CHOWDHURY/   Primary Examiner, Art Unit 2192                                                                                                                                                                                                    
                               01/01/2022